Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election
Applicant’s election with traverse of Group I, claims 1-9 in the reply filed on 1/13/2022 is acknowledged.  Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-7 are under examination. 

Priority
This application claims benefit of foreign application REPUBLIC OF KOREA 10-2018-0132169 (filed 10/31/2018).

Maintenance of Rejections:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blay (Cancer Research, 1997, 57:2603-2605).
For Claims 1-5: the reference teaches a method comprising: treating a cell line: human lung A549 (page 2602, right column, 3rd full paragraph, line 3++) which is a non-small cell lung cancer line, for claims 4-5) with a candidate substance: coformycin and/or 5’-iodotubercidin (page 2602, right column, 5th full paragraph, line 6++); measuring a level of adenosine (page 2602, right column, 4th full paragraph++, and page 2604, Fig. 4) in the cell line treated with the candidate substance; and comparing the measured level of with a level before being treated with the candidate substance (page 2604, Fig. 4). 
For Claim 7: the reference teaches a method further comprising: conducting a multivariate analysis of the measured level of adenosine (no specific multivariate analysis factors are claimed therefore any multivariate analysis meet the claim limitation, page 2603, Fig. 3 and page 2604, Fig. 4), judging a candidate substance (page 2603, Fig. 3 and page 2604, Fig. 4).

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao (JBC, 2004, 279(24):25503-25510).
For Claims 1-4: the reference teaches a method comprising: treating a cell line: MCF-7 which is a carcinoma in situ of breast cancer cell line (page 25503, right column, 2nd full paragraph, line 13++ and page 25504, right column, 1st full paragraph++, for claims 4 and 6) with a candidate substance: phosphorothioate antisense and sense human hCG/LH receptor ODNs (page 25504, right column, 1st full paragraph++); measuring a level of cAMP (page 25508, Fig. 7) in the cell line treated with the candidate substance; and comparing the measured level of with a level before being treated with the candidate substance (page 25508, Fig. 7). 
For Claim 7: the reference teaches a method further comprising: conducting a multivariate analysis of the measured level of adenosine (no specific multivariate analysis factors are claimed therefore any multivariate analysis meet the claim limitation, page 25506, Fig. 4, page 25507, Figs. 5-6 and page 25508, Fig. 7), judging a candidate substance (page 25503, abstract summary, line page 25508, Fig. 7).

Response to Argument
Applicant’s arguments filed 5/10/2022 have been fully considered but they are not persuasive.
Applicant argued that “the ALK or ROS-1 kinase inhibitor” should be given patentable weight in claim 1 and neither Blay nor Rao teaches a candidate substance as an ALK or ROS-1 kinase inhibitor.
It is the examiner’s position that claim 1 as written/amended recites a method for screening an ALK or ROS-1 kinase inhibitor (intended use of the claimed mehtod), therefore the candidate substance is unknown as to its status as the claimed inhibitor. Thus the candidate substance may or may not be an ALK or ROS-1 kinase inhibitor at the time the candidate substance is screened/used in the claimed method steps. “candidate substance” in the “treating” step of claim 1 is broadly interpreted to include any substance that may or may not be an ALK or ROS-1 kinase inhibitor. Blay and Rao teach all the claimed steps as described above. 
Applicant argued that Blay and Rao fail to teaches step of “comparing the measured level of the one or more….; wherein…; and wherein…”.
It is the examiner’s position that Blay and Rao teach all the claimed steps as described above including the step of “comparing the measured level of adenosine with a control level before being treated with the candidate substance”: see Blay, page 2604, Fig. 4; and Rao, page 25508, Fig. 7. The two “wherein” clauses only recite intended and/or necessary results of the claimed method steps without providing structural limitations to the claimed method steps. Furthermore, the two “wherein” clauses require the measured levels of all three recited metabolites whereas in the measuring and comparing (recited as “one or more”) steps only one metabolite is needed. 

New Rejections necessitated by amendments:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites a method comprising three steps of “treating…”, “measuring…”; and “comparing…”, however, the measuring/comparing step only requires measuring/comparing one of the three recited metabolites (recited as “one or more”), but in the amended “wherein” clause the measured levels of three metabolites are required (Note the use of “and” in line 12), therefore the intended result recited in the “wherein” clause appears to be inconsistent/conflicting with the measuring step.


Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653